PER CURIAM.
The plaintiff attempted to hold an attorney responsible as a principal under a contract for the purchase of a condominium unit. The trial court dismissed the breach of contract action at the conclusion of the plaintiff’s case and thereafter entered final judgment. We find no error. The contract may have been ambiguous, but the undisputed evidence put on in the plaintiff’s case clearly revealed that everyone knew the purchaser was the defendant’s client, one Yablon, who was a tenant in the unit. Hunt v. Adams, 111 Fla. 164, 149 So. 24 (1933); Van D. Costas, Inc., v. Rosenberg, 432 So.2d 656 (Fla. 2d DCA 1983); Panama Realty, Inc., v. Robison, 305 So.2d 34 (Fla. 1st DCA 1975). Therefore the judgment under review is affirmed.
Affirmed.